DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 and 41 are canceled.  Claims 32-40 and 42-62 are pending and examined on the merits.

Claim Objections
Claim 53 objected to because of the following informalities:  the typographical error of “at at”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 52 recites the broad recitation ”at least two times” and the claim also recites “optionally about 4 times” which is the narrower statement of the range/limitation; and 




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 36 is drawn to a method for treating a patient with metastatic kidney cancer comprising intratumorally administering IMO-2125.  
When given the broadest reasonable interpretation, “metastatic kidney cancer” includes any form of metastatic kidney cancer apart from the primary tumor.  The art teaches that metastatic kidney cancer can occur as small cell clusters and single cells (Sant et al, Diagnostic .
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 31-40 and 42-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,463,686 in view of Tatsumi et al (Journal of Experimental Medicine, 2002, Vol. 196, pp. 619-628) and Wolchok et al (New England Journal of Medicine, 2013, Vol. 369, pp. 122-133).  
The limitations of claims 32-39, 42-55, 58 and 61 are taught by claims 1-24 of the ‘686 patent, respectively with the exception that the ‘686 patent is confined to treating a melanoma patient and the instant claims are confined to treating kidney cancer. Claim 23 of the ‘686 patent also teaches the limitation of instant claim 59 with respect to the intravenous administration of ipilimumab or nivolumab in the alternative for the treatment of melanoma. 
The art teaches that renal cell carcinoma and melanoma are the most responsive cancers to immunotherapy as exemplified by Tatsumi et al (page 619, first column, lines 1-3).
It would have been prima facie obvious at the time of the effective filing date to treat renal cell carcinoma with the same method as used to treat melanoma, thus rendering obvious the instant claims directed to the treatment of kidney cancer and claim 56 requiring that the kidney cancer is RCC.  One of skill in the art would have been motivated to do so because the Tatsumi et al teach that both renal cell carcinoma and melanoma are the most responsive to immunotherapy, and because administration of the checkpoint inhibitor of the ‘686 patent is immunotherapy.
Regarding the combined administration of a checkpoint inhibitor therapy that targets PD-1 and a checkpoint inhibitor therapy that targets CTLA-4, required in instant claim 57 and ipilimumab and nivolumab required in instant claim 60, Wolchok et al teach that the treatment of patients with melanoma with both nivolumab and ipilimumab provides rapid and deep tumor regression in a substantial proportion of patients relative to either agent alone (page 132, second column, first full paragraph).  It would have been prima facie obvious at the time of the effective filing date to use a combination of the anti-PD-1 antibody, nivolumab, and an anti-CTLA-4 antibody, ipilimumab for the treatment of renal cell carcinoma, using the claimed methods of the ‘686 patent.  One of skill in the art would have been motivated to do so by the teachings of .

Claims 32-37, 42 and 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-53 of copending Application No. 17/076,677 in view of Tatsumi et al (Journal of Experimental Medicine, 2002, Vol. 196, pp. 619-628) and Wolchok et al (New England Journal of Medicine, 2013, Vol. 369, pp. 122-133).  
Claim 32 of the ‘677 application teaches the limitations of instant claims 32 and 33 with the exception that melanoma is treated rather than kidney cancer; claim 36 of the ‘677 application teaches the limitation of instant claim 34, claim 41 teaches the limitation of instant claims 35 and 35; claim 42  teaches the limitations of instant  claim 37; claims 43-45 teach the limitations of instant claim 42, with the exception that claims of the ‘067 application teach the treatment of melanoma rather than renal cell carcinoma.
The art teaches that renal cell carcinoma and melanoma are the most responsive cancers to immunotherapy as exemplified by Tatsumi et al (page 619, first column, lines 1-3).
It would have been prima facie obvious at the time of the effective filing date to treat renal cell carcinoma with the same method as used to treat melanoma, thus rendering obvious the instant claims directed to the treatment of kidney cancer and claim 56 requiring that the kidney cancer is RCC.  One of skill in the art would have been motivated to do so because the Tatsumi et al teach that both renal cell carcinoma and melanoma are the most responsive to immunotherapy, and because administration of the checkpoint inhibitor of the ‘677 application is immunotherapy.
Regarding the combined administration of a checkpoint inhibitor therapy that targets PD-1 and a checkpoint inhibitor therapy that targets CTLA-4, required in instant claim 57 and ipilimumab and nivolumab required in instant claim 60, Wolchok et al teach that the treatment of patients with melanoma with both nivolumab and ipilimumab provides rapid and deep tumor regression in a substantial proportion of patients relative to either agent alone (page 132, second column, first full paragraph).  It would have been prima facie obvious at the time of the effective filing date to use a combination of the anti-PD-1 antibody, nivolumab, and an anti-CTLA-4 antibody, ipilimumab for the treatment of renal cell carcinoma, using the claimed methods of the ‘677 application.  One of skill in the art would have been motivated to do so by the teachings of .
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643